[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  October 31, 2006
                                No. 06-11453                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 04-01163-CV-F-N

TERESSA JAMES,


                                                                Plaintiff-Appellant,

                                     versus

STATE OF ALABAMA DEPARTMENT OF REVENUE,

                                                              Defendant-Appellee.



                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                               (October 31, 2006)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

     Teressa James, proceeding pro se, appeals the district court’s grant of
summary judgment in her employment discrimination action filed against the

Alabama Department of Revenue (“ADOR”), in which she alleged both that she

was discriminated against on the basis of her race and that she was retaliated

against for filing discrimination charges in 1990 and 1995. For the reasons that

follow, we affirm.

                                         I. Background

       James’s complaint alleged the following: She worked for ADOR as a leave

clerk responsible for employees’ leave time in the Individual and Corporate Tax

Division. In August 2003, Charlie Lassiter, the director of Human Resources,

accused James of making errors in her leave entries and requested that James’s

access be limited to only seven employees in the division. James asserted that

Lassiter’s accusations were false and that Lassiter was retaliating against her for

the discrimination complaints she had filed against ADOR in 1990 and 1995.1

       ADOR moved for summary judgment, attaching, among other things,

Lassiter’s affidavit, in which Lassiter denied acting in retaliation for any previous

discrimination allegations. Lassiter’s affidavit explained that the human resources



       1
         James’s 1990 charge alleged that she had been discriminated against on the basis of her
race when she was removed from her position and given another job. She ultimately reached a
settlement with ADOR and was returned to her position. In 1995, she again raised a charge of
discrimination and received a right to sue letter. She did not file a complaint for over two years,
however, and the court dismissed the complaint as untimely.

                                                 2
department is responsible for maintaining personnel information, including leave

forms and time and attendance. As a leave clerk, James was responsible for

preparing employees’ leave request information and then submitting it to human

resources. Prior to 2003, this was done manually in each division of ADOR. In

2003, ADOR adopted an automated Leave Track System (“LTS”) and provided

training to leave clerks in how to use the new system. Lassiter explained that the

leave clerk’s job is time-sensitive and that errors result in overpayment or

underpayment to employees.

      Lassiter stated that following the adoption of LTS, human resources received

incorrect entries from James and that there were continuous problems with James’s

LTS entries, and Lassiter requested that James’s access be limited. Lassiter

explained that, although she was aware that James had filed complaints in 1990

and 1995, she did not remember the complaints until she refreshed her memory in

connection with this litigation. She denied that she acted to discredit, discriminate

against, or retaliate against James.

      In her response to ADOR’s summary judgment motion, James argued that

she suffered an adverse employment action because she was reprimanded and the

access restriction interfered with her job performance, thereby affecting her status

as an employee.



                                           3
       The district court granted summary judgment in favor of ADOR, finding

that: (1) the allegations relating to James’s restricted access were timely; (2) James

had not exhausted her claims of racial discrimination because she did not include

the allegation in her EEOC charge; and (3) James failed to make a prima facie

showing of retaliation because the restricted access did not reach the level of

substantiality necessary to establish an adverse employment action, as it had no

significant effect on the job.

                                        II. Discussion

       James contends that the district court made factual errors, failed to view the

facts in the light most favorable to her, and misapplied the law to the facts. She

also contends that she made out a prima facie case of retaliation and that ADOR’s

stated reasons for restricting her access were pretextual.2

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Skrtich v.

Thorton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is appropriate

if there is no genuine issue as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c).


       2
          Because James does not argue that the district court erred in finding her claim of race
discrimination untimely or unexhausted, she has abandoned that claim. Rowe v. Schreiber, 139
F.3d 1381, 1382 n.1 (11th Cir. 1998). Therefore, we include no further discussion of that claim
in this opinion.

                                                4
       Under Title VII, “[i]t shall be an unlawful employment practice for an

employer to discriminate against any of his employees . . . because . . . [s]he has

made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). Because

James alleges a retaliation claim based on circumstantial evidence, the burden

shifting framework in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

applies. Hulbert v. St. Mary’s Health Care System, Inc., 439 F.3d 1286, 1297

(11th Cir. 2006).

       To establish a prima facie case of retaliation, the plaintiff must show that:

(1) she engaged in statutorily protected activity; (2) she was subjected to retaliatory

action by her employer;3 and (3) there is a causal connection between the protected

activity and the alleged retaliatory action. See id. If the plaintiff makes out a

prima facie case, the burden shifts to the defendant to articulate a legitimate reason

for the adverse action. Id. If the defendant does so, the plaintiff must then show



       3
          The Supreme Court recently addressed the retaliatory act element of a Title VII
retaliation claim in Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. —, 126 S.Ct. 2405, 165
L.Ed.2d 345 (2006). The Court rejected the standards applied in this and other Circuits by
holding that “the scope of [Title VII’s] anti-retaliation provision extends beyond
workplace-related or employment-related retaliatory acts and harm” and therefore, “is not
limited to discriminatory actions that affect the terms and conditions of employment.” Id. at
2412-14. Accordingly, a plaintiff need not show that she suffered an “adverse employment
action” affecting the terms and conditions of employment (which was this Circuit’s
pre-Burlington Northern retaliatory act standard), but must show that her employer subjected her
to actions “a reasonable employee would have found materially adverse.” Id. at 2414.

                                               5
that the defendant’s proffered reason for the adverse action is pretextual. Id.

      To satisfy the causal connection requirement, a plaintiff must establish that

the protected activity and the alleged retaliatory action are not completely

unrelated. Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1457 (11th Cir.

1998). The cases accepting mere temporal proximity between an employer’s

knowledge of protected activity and the employer’s Hulbert, 439 F.3d at 1297.

alleged retaliatory action as sufficient evidence of causality to establish a prima

facie case uniformly hold that the temporal proximity must be very close. Clark

County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001). The Supreme Court has

cited with approval decisions in which a three to four month disparity was found to

be insufficient to establish a causal connection. See id. (citing Richmond v.

ONEOK, 120 F.3d 205, 209 (10th Cir. 1997); Hughes v. Derwinski, 967 F.2d

1168, 1174-75 (7th Cir. 1992)). If there is a substantial delay between the

protected expression and the alleged retaliatory conduct, then, in the absence of

other evidence tending to show causation, the complaint fails as a matter of law.

Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004).

      Here, the district court found that as a matter of law, restricting James’s

access did not reach the necessary level of substantiality to satisfy the retaliatory

act element of the prima facie case. James, however, challenges this conclusion.



                                            6
       We need not address this challenge because, whether or not James satisfied

the retaliatory act element, summary judgment was still proper because James

failed to establish the requisite causal connection.4 James’s prior discrimination

complaints occurred in 1990 and 1995, both significantly before the alleged

retaliatory conduct in 2003. Thus, there was insufficient temporal proximity to

establish the requisite causation. Moreover, although Lassiter conceded that at

some point she had known about James’s prior complaints, she averred that she

had no recollection of those complaints at the time she restricted James’s access.

Nor has James offered any other evidence that Lassiter’s actions were caused by

James’s prior complaints. Therefore, James has failed to establish a prima facie

case of retaliation under Title VII.

       Accordingly, for the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment.




       4
          This court may affirm on any adequate grounds even if those grounds differ from the
district court’s. Parks v. City of Warner Robins, 43 F.3d 609, 613 (11th Cir. 1995).

                                               7